United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, North Bend, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1502
Issued: January 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 28, 2019 appellant filed a timely appeal from a December 31, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1
Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s December 31, 2018 decision was June 29, 2019. Since
using July 3, 2019, the date the appeal was received by the Clerk of the Appellate Boards would result in the loss of
appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is June 28, 2019, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the December 31, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish employment-related
permanent impairment of a scheduled member or function of the body, warranting a schedule
award.
FACTUAL HISTORY
On March 23, 2016 appellant, then a 62-year-old civil engineering technician, filed a
traumatic injury claim (Form CA-1) alleging cervical and left clavicle injuries due to falling down
stairs on March 18, 2016 while in the performance of duty. OWCP accepted his claim for anterior
displaced closed fracture of the sternal/medial end of the left clavicle, neck abrasion, and displaced
closed fracture of the second cervical vertebra.4
On June 12, 2017 appellant filed a claim for a schedule award (Form CA-7) due to his
accepted employment injuries. He submitted reports from attending physicians and nurses, dated
in early- to mid-2017, which addressed the management of his neck and left clavicle pain.
In a July 26, 2017 development letter, OWCP requested that appellant submit additional
evidence in support of his schedule award claim, including a report from an attending physician
which evaluated his claimed permanent impairment under the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).5 OWCP afforded him 30 days to submit such evidence.
On September 7, 2017 OWCP referred appellant to Dr. Ronald Teed, a Board-certified
orthopedic surgeon, for a second opinion examination. It requested that Dr. Teed examine
appellant and provide an opinion regarding his upper extremity permanent impairment under the
standards of the sixth edition of the A.M.A., Guides.
In a September 29, 2017 report, Dr. Teed noted that appellant reported that he still
experienced some left clavicle pain near the sternum and rated his present pain level as 1 or 2 out
of 10. Appellant denied pain radiating into his upper extremities and indicated that he did not
experience paresthesias or paralysis. Dr. Teed advised that his physical examination revealed a
negative Spurling test, no tenderness to palpation of the cervical spine, and no pain with gentle
axial loading. Both shoulders had full active range of motion (ROM) as well as 5/5 strength, and
there was no tenderness to palpation along the left shoulder. Dr. Teed noted that appellant had
minimal tenderness over the medial third of the left clavicle and that he found no crepitance,
fluctuance, palpable masses, or other defects. He diagnosed healed left clavicle fracture, healed
second cervical vertebra fracture, and resolved neck abrasion. Dr. Teed determined that appellant
had reached maximum medical improvement (MMI) and that he had no permanent impairment
with respect to his accepted employment conditions.
By decision dated October 12, 2017, OWCP denied appellant’s schedule award claim,
finding that he had not met his burden of proof to establish employment-related permanent

4

Appellant did not immediately stop work, but retired from the employing establishment in April 2016.

5

A.M.A., Guides (6th ed. 2009).

2

impairment of a scheduled member or function of the body. It accorded the weight of the medical
evidence to Dr. Teed.
On November 2, 2017 appellant requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review. By decision dated January 5, 2018,
OWCP’s hearing representative set aside the October 12, 2017 decision. She remanded the case
to OWCP for referral of appellant’s case to a district medical adviser (DMA) for proper evaluation
of his permanent impairment, to be followed by issuance of a de novo decision.
On February 1, 2018 OWCP referred appellant’s case to Dr. Arthur S. Harris, a Boardcertified orthopedic surgeon, who served as a DMA. It requested that he review the medical
evidence of record, including Dr. Teed’s September 29, 2017 report, and provide an opinion
regarding appellant’s permanent impairment under the standards of the sixth edition of the A.M.A.,
Guides.
In a February 2, 2018 report, the DMA discussed the findings of Dr. Teed’s September 29,
2017 report and noted that Dr. Teed had found that the fractures of the cervical vertebra and the
sternal/medial head of the left clavicle had satisfactorily healed. He explained that it was
appropriate to evaluate appellant’s permanent impairment using The Guides Newsletter, Rating
Spinal Nerve Extremity Impairment Using the Sixth Edition (July/August 2009) (The Guides
Newsletter). The DMA opined, that for each upper extremity, appellant did not have a neurologic
deficit consistent with radiculopathy stemming from the cervical spine. He found that appellant
reached MMI on September 29, 2017, the date of Dr. Teed’s examination, and concluded that he
did not have permanent impairment of either upper extremity.6
By decision dated March 7, 2018, OWCP denied appellant’s schedule award claim, finding
that he had not met his burden of proof to establish employment-related permanent impairment of
a scheduled member or function of the body. It noted that the DMA had reviewed the medical
evidence of record, including Dr. Teed’s September 29, 2017 report, and explained that appellant
did not have upper extremity permanent impairment under the standards of the sixth edition of the
A.M.A., Guides.
On March 13, 2018 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review. He submitted an October 23, 2018 report from
Dr. Clifford Lin, an attending Board-certified orthopedic surgeon, who discussed his physical
limitations.
By decision dated June 28, 2018, OWCP’s hearing representative affirmed the March 7,
2018 decision, noting that the DMA correctly applied the standards of the sixth edition of the
A.M.A., Guides in finding that appellant had no permanent impairment of either upper extremity.
On September 19, 2018 appellant requested reconsideration of the June 28, 2018 decision.
He submitted an August 10, 2018 report from Dr. Victor K. Lin, Board-certified in physical
medicine and rehabilitation. Dr. Lin reported his examination findings and noted that appellant
had sustained a left clavicle fracture with decreased function of the neck and left shoulder. He
determined that appellant had five percent permanent impairment of the whole person under
6

The DMA indicated that, given the absence of cervical radiculopathy, it was unnecessary to consider the ROM
findings of record for the upper extremities.

3

Table 13-12 (Station and Gait Disorder) on page 336 of the sixth edition of the A.M.A., Guides
due to his reported difficulty in walking. Appellant also had five percent permanent impairment
of the whole person under Table 17-2 (Cervical Spine Regional Grid) on page 566 due to his
cervical fracture. Dr. Lin indicated that appellant had a diagnosis-based (DBI) impairment of
seven percent permanent impairment of the whole person (converted from 11 percent permanent
impairment of the left upper extremity) under Table 15-5 (Shoulder Regional Grid) on page 403
due to his left clavicle fracture. He noted that Table 15-5 did contain not a diagnosis for fracture
or dysfunction of the sternal/medial end of the clavicle, but posited that it was appropriate to use
the diagnosis of acromioclavicular joint injury/disease given the magnitude of appellant’s injury
and its effect on his upper extremity ROM. Dr. Lin added the several whole person impairments
he calculated and concluded that appellant had 17 percent permanent impairment of the whole
person.
By decision dated December 31, 2018, OWCP denied modification of the March 7, 2018
decision. It found that Dr. Lin’s August 10, 2018 report did not contain an impairment calculation
made in accordance with the standards of the sixth edition of the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provisions of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, OWCP has adopted the A.M.A., Guides as
the uniform standard applicable to all claimants.9 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.10
Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.11 However, a
schedule award is permissible where the employment-related spinal condition affects the upper
and/or lower extremities.12 The sixth edition of the A.M.A., Guides (2009) provides a specific
methodology for rating spinal nerve extremity impairment in The Guides Newsletter. It was
designed for situations where a particular jurisdiction, such as FECA, mandated ratings for
extremities and precluded ratings for the spine. The FECA-approved methodology is premised on
evidence of radiculopathy affecting the upper and/or lower extremities. The appropriate tables for
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. See also T.T., Docket No. 18-1622 (issued May 14, 2019).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
11

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see A.G., Docket No. 18-0815 (issued January 24, 2019);
Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).
12

Supra note 10 at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5c(3)
(March 2017).

4

rating spinal nerve extremity impairment are incorporated in the Federal (FECA) Procedure
Manual.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish employmentrelated permanent impairment of a scheduled member or function of the body, warranting a
schedule award.
The Board finds that OWCP properly relied on the opinion of the DMA, who reviewed
September 29, 2017 findings of Dr. Teed, an OWCP referral physician, and properly determined
that appellant did not have permanent impairment under the standards of the A.M.A., Guides. In
his February 2, 2018 report, the DMA noted that Dr. Teed found that the fractures of the cervical
vertebra and the sternal/medial head of the left clavicle had satisfactorily healed. He correctly
advised that it was appropriate to evaluate appellant’s permanent impairment using The Guides
Newsletter and opined, that for each upper extremity, appellant did not have a neurologic deficit
consistent with radiculopathy stemming from the cervical spine.14 The DMA found that appellant
reached MMI on September 29, 2017 and properly concluded that he did not have permanent
impairment of either upper extremity.
Appellant submitted an August 10, 2018 permanent impairment calculation from Dr. Lin,
but this calculation lacks probative value because it was not made in accordance with the A.M.A.,
Guides. The Board has held that an opinion on permanent impairment lacks probative value if it
is not derived in accordance with the standards adopted by OWCP and approved by the Board as
appropriate for evaluating schedule losses.15 Dr. Lin determined that appellant had five percent
permanent impairment of the whole person under Table 13-12 (Station and Gait Disorder) of the
sixth edition of the A.M.A., Guides and five percent permanent impairment of the whole person
under Table 17-2 (Cervical Spine Regional Grid). However, these permanent impairment
calculations are of limited probative value because, as noted above, neither FECA nor its
implementing regulations provide for the payment of a schedule award for the permanent loss of
use of the spine or the body as a whole.16 Dr. Lin also indicated that appellant had a DBI rating of
seven percent permanent impairment of the whole person (converted from 11 percent permanent
impairment of the left upper extremity) under Table 15-5 (Shoulder Regional Grid). The Board
notes that devising such a DBI permanent impairment rating relating to the shoulder was not
appropriate because appellant’s left clavicle fracture was at the sternal/medial end of the clavicle
next to the cervical spine, rather than at the acromioclavicular or left shoulder end of the left
clavicle. The A.M.A. Guides, per Table 15-5 on page 403, does not contain a provision for
assigning permanent impairment to injury of the sternal/medial end of the clavicle.17 The Board
thus finds that appellant has not met his burden of proof.

13

Supra note 10 at Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).

14

See supra notes 12 and 13.

15

See N.A., Docket No. 19-0248 (issued May 17, 2019); James Kennedy, Jr., 40 ECAB 620, 626 (1989).

16

See supra note 11.

17

See A.M.A., Guides 403-05, Table 15-5 (Shoulder Regional Grid).

5

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish employmentrelated permanent impairment of a scheduled member or function of the body, warranting a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 31, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

